Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, IIO and Wake et al, teach the claim limitations except, “the determination unit is programmed to (a) determine that the bypass valve is stuck open when the measured flow rate is less than a preset flow rate threshold value, and (b) determine that pipe disconnection has occurred in a pipe constituting the supply flow passage and the bypass flow passage when the measured flow rate is equal to or greater than the flow rate threshold value, when (I) the determination unit (i) causes the opening control unit to output the opening control signal for switching the bypass valve to a closed state and controlling the supply adjusting valve such that the amount of generated electric power reaches a preset amount of generated electric power, and (ii) causes the rotation speed control unit to output the rotation speed control signal such that the compressor rotates at a preset rotation speed, and (II) the calculated amount of generated electric power is less than a generated electric power threshold value which is set to be less than the preset amount of generated electric power and the measured pressure is less than a preset pressure threshold value,” in claim 1; and “the determination unit is programmed to (a) determine that the bypass valve is stuck open when the measured flow rate is less than a preset flow rate threshold value, (b) determine whether there is an abnormality in the compressor when the measured flow rate is equal to or greater than the flow rate threshold value, (c) determine that 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific programmed determination unit in order to maintain accuracy for separately identifying abnormalities of the fuel cell system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/LINGWEN R ZENG/Examiner, Art Unit 1723